DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Group II, corresponding to claims 14, 15, 17, 19, 21-25, 33, 35, 41, 42, 44, 48, 49, 61, 73, 86, 87, 91, 92, 94, 96, 98, 105, 106, 137-141, and 144, without traverse is acknowledged.  Further, Applicant elected the following species without traverse: CCL17, Ph chromosome like ALL, and CAR.

Status of the Claims
	Claims 14, 15, 17, 19, 21-25, 33, 35, 41, 42, 44, 48, 49, 61, 73, 86, 87, 91, 92, 94, 96, 98, 105, 106, 137-141, and 144 are pending.  Claims 35 and 140 are withdrawn.  14, 15, 17, 19, 21-25, 33, 41, 42, 44, 48, 49, 61, 73, 86, 87, 91, 92, 94, 96, 98, 105, 106, 137-139, 141, and 144 are examined.
	NOTE: All examined claims are rejected below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17, 19, 41, 42, 44, 48, 49, 61, 73, 105, 137, 138, 141, and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (WO2018/148567) (filed August 11, 2017).
	The examiner notes that independent claim 14 does not require any specific correlation or any specific degree of a correlation.  It merely states that a correlation with a gene product exists.  The active step of administration is assessing any listed gene product.  
Chen teaches methods of measuring the level of a biomarker of endothelial activation in a subject with a hematologic malignancy prior to cellular immunotherapy, wherein the biomarker can be E-selectin (SELE). See p24.  Additionally, P-selectin is also taught as a biomarker. See p23, line 8.  The cancer can be ALL, among others and the adverse event associated with immunotherapy can be neurotoxicity. See p25, lines 16 and 26.  The immunotherapy can be CAR-T cell therapy. See p26, line 16.  Even further, risk of adverse events can be detected by measuring IL-15, IL-2, and IL-6. See p38, line 23.  The CAR binding domain can be CD20 or CD22. See p22, line 23.  Immunoreactive T cells include natural or genetically engineered NK cells or T lymphocytes. See p22-23, lines 29-1.  In other embodiments, the adverse event biomarker is selected from: IL-6 and vWF. See p27, line 5, pg38, line 23.  The severity of neurotoxicity was shown to correlated with multiple cytokines, such as IL-6 and TNF. See Example 5.  Anti-IL6 therapy among others were used to counteract the risk of adverse events.  The hematologic malignancy includes acute lymphoblastic leukemia. See p73, line 27.  Biomarkers of endothelial activation are elevated during severe CRS even prior to CAR-T cell therapy and lymphodepletion, which can increase the risk of adverse events. See p74.  Pre-emptive treatment for adverse events is contemplated. See prior art claim 9.  Neurotoxicity that is contemplated can be severe. See Examples.  The biomarker can include proteins, gene products, nucleic acids, microparticles, and more. See p13.  A biological sample used for assessment is not particularly limited and includes any tissue or cell from a subject. See p14.  Higher bone marrow CD19+ tumor burden was shown. See Table 7.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Chen.  One would be motivated to do so because claimed biomarkers are known to be associated with neurotoxicity and CRS associated with CAR-T cell therapy.  Therapy is taught to mitigate those adverse events and includes administering anti-IL-6 therapy, among others.  Overall, there is a reasonable and predictable expectation of success in undertaking the active steps of administration and by the level of claimed genes and biomarkers known to be associated with CRS and neurotoxicity, among others things.  Chen also explains that CRS, a form of toxicity, occurs in up to 91% of patient and it is severe in up to 43% of patients. See p2, lines 6-7.

Claims 14, 15, 17, 19, 21-25, 33, 41, 42, 44, 48, 49, 86, 87, 91, 92, 94, 96, 98, 105, 106, 137, 138, 139-141, and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al., (US20190336504), in view of Willman et al., (US20110045999).
Gill teaches using immune effector cells engineered to express a CAR in combination with a kinase inhibitor to prevent and treat cytokine release syndrome. See par. 2.  CRS is known to cause severe adverse events and toxicity of immune-based therapies. See par. 4.  Treatment includes a CAR that binds to a B-cell antigen, such as CD19 or CD123, e.g.  In some cases, the subject has been identified as being as risk of CRS. See par. 7.  A CD19 inhibiting therapy or IL-6 can be used in an effort to prevent CRS. See par.’s 22 and 23.  The CAR antigen can bind to CD22, TNF, CD20, and others. See par. 27 and 28.  The CAR can comprise an amino acid or nucleotide sequence. See par.’s 32-38.  The CAR molecule can comprise a vector of DNA, RNA,  a plasmid, and others. See par. 61.  The CRS can be severe grade 4 or 5, as well as 1, 2, or 3. See par. 73.  Assessment of levels of IL-15, among others can be used to indicate CRS.  Dosages of CAR expressing cells include 1 x 105 up to 5 x 108 cells. See par. 98.  The risk of developing  a life-threating toxicity, such as CRS is determined in adult or pediatric subjects (see par. 4 and  123) from a bone marrow sample. See par. 124.  Gill teaches and assesses subjects, including those with Ph+ ALL. See par. 1188.
	Willman teaches genetic markers for high risk B-ALL subjects.  Gene signature profiles for prognostic genes were assessed.  Those genes indicative of high risk of therapeutic failure include the following: MUC4, IGJ, CRLF2, SEMA6A, IFITM3, ENAM, and SLC37A3. See par. 13 and Table 1P.  Further, CD99, among others is also noted. See par. 36.  Gene expression levels can be assessed using bone marrow as well as many other biological samples, including RNA or a polypeptide. See par. 50.  Assessments can be made in pediatric subjects. See par. 44. Examples includes subjects that are Ph+ ALL. See par. 82.  Willman claims predicting therapeutic outcome by measuring the levels of the above-described genes compared to a control, wherein higher or lower expression is indicative of predicted remission or failure. See prior art claim 1. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Gill and Willman.  One would be motivated to assess the level of claimed genes and biomarkers to determine risk of failure of treatment with therapy, including in Ph+ subjects.  The claimed gene signature profiles and treatments are known to be assessed in the claimed subject population to provide information about risk of therapeutic efficacy and success as well as risk of developing toxicities, including CRS.  There is a motivation to conduct the active steps of administration and assess the claimed genes in the claimed subject population with a reasonable and predictable expectation of success in altering treatment accordingly.

Claims 14, 15, 17, 19, 41, 42, 44, 48, 49, 61, 73, 105, 137, 138, 141, and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (WO2018/148567) (file August 11, 2017), in view of Lannutti et al., (US2011/0306622), in view of Gilbert (WO2016064929), and in view of Bedoya et al., (WO2016057705).
	The examiner notes that independent claim 14 does not require any specific correlation or any specific degree of a correlation.  It merely states that a correlation with a gene product exists.  The active step of administration is assessing any listed gene product.  
	Chen teaches methods of measuring the level of a biomarker of endothelial activation in a subject with a hematologic malignancy prior to cellular immunotherapy, wherein the biomarker can be E-selectin (SELE). See p24.  Additionally, P-selectin is also taught as a biomarker. See p23, line 8.  The cancer can be ALL, among others and the adverse event associated with immunotherapy can be neurotoxicity. See p25, lines 16 and 26.  The immunotherapy can be CAR-T cell therapy. See p26, line 16.  Even further, risk of adverse events can be detected by measuring IL-15, IL-2, and IL-6. See p38, line 23.  The CAR binding domain can be CD20 or CD22. See p22, line 23.  Immunoreactive T cells include natural or genetically engineered NK cells or T lymphocytes. See p22-23, lines 29-1.  In other embodiments, the adverse event biomarker is selected from: IL-6 and vWF. See p27, line 5, pg38, line 23.  The severity of neurotoxicity was shown to correlated with multiple cytokines, such as IL-6 and TNF. See Example 5.  Anti-IL6 therapy among others were used to counteract the risk of adverse events.  The hematologic malignancy includes acute lymphoblastic leukemia. See p73, line 27.  Biomarkers of endothelial activation are elevated during severe CRS even prior to CAR-T cell therapy and lymphodepletion, which can increase the risk of adverse events. See p74.  Pre-emptive treatment for adverse events is contemplated. See prior art claim 9.  Neurotoxicity that is contemplated can be severe. See Examples.  The biomarker can include proteins, gene products, nucleic acids, microparticles, and more. See p13.  A biological sample used for assessment is not particularly limited and includes any tissue or cell from a subject. See p14.  Higher bone marrow CD19+ tumor burden was shown. See Table 7.
	Lannutti teaches measuring the levels of CCL17 and/or TNF prior to treatment of a subject with a hematologic cancer, including ALL to see if such subject would respond effectively to treatment with an inhibitor. See prior art claims 1-3, and 18, e.g.  Subjects with elevated levels of chemokines, including  CCL17 are more likely to benefit from therapy with a PI3K-delta inhibitor. See par. 11.  A subject is taught to be identified as having ALL and elevated CCL17. See prior art claims 1-3.  Lannutti teaches identifying a subject with elevated CCL17 prior to treatment.  Treatment is intended to decrease chemokine levels substantially. See prior art claim 16.
	Gilbert teaches T cells with CAR can include cytokine release syndrome (CRS) and neurotoxicity. See par. 168.  A lower degree of toxicity can be observed by treatment.  Such treatment includes targeting cells exhibiting a recombination receptor, such as anti-CD19 CAR. See par. 525.  Subjects with CD19+ B ALL were administered autologous T cells expressing anti-CD19 CAR to assess neurotoxicity. See par. 529, Example 9.  Infusion of CAR expressing T cells was made a dose of 2 x 105 cells/kg, among others. See par. 530.  Bone marrow blasts were assessed prior to treatment and a correlation was noted among CAR T cells and neurotoxicity. See par. 532.  Those subjects requiring ICU following treatment (i.e., severe neurotoxicity) were those with relatively higher percentages prior to treatment. See par. 532.  In some embodiments, the level of CRS or neurotoxicity is elevated prior to a first dose. See par. 13.  CRS disturbances, include an increase in inflammatory cytokines, including TNF, IL-2, IL-6, among others. See par. 15.  Dosage of a recombinant cell treatment will depend on a predict assessment of toxic outcome prior to administration of a first dose. See par. 150.  An assessment of a subject can be of their bone marrow. See par. 216.  Cells that can be administered include engineered cells with a recombinant receptor. See par. 285.  
	Bedoya teaches biomarkers that can be upregulated in B-ALL, including CCL17.  Page 242 provides a table of many known correlations among genes or gene products.  They include at least: CCR6 (line 20), CCL17 (line 21), SPATS2L (line 17), and others.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Chen, Lannutti, Gilbert, and Bedoya.  One would be motivated to assess the level of claimed genes and biomarkers to determine risk of failure of treatment with therapy.  The claimed gene signature profiles and treatments are known to be assessed in the claimed subject population to provide information about risk of therapeutic efficacy and success as well as risk of developing toxicities, including CRS.  There is a motivation to conduct the active steps of administration and assess the claimed genes in the claimed subject population with a reasonable and predictable expectation of success in altering treatment accordingly.

Claims 14, 15, 17, 19, 41, 42, 44, 48, 49, 61, 73, 105, 137, 138, 141, and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (WO2018/148567) (filed August 11, 2017), in view of Gill et al., (US20190336504), in view of Willman et al., (US20110045999).
	The examiner notes that independent claim 14 does not require any specific correlation or any specific degree of a correlation.  It merely states that a correlation with a gene product exists.  The active step of administration is assessing any listed gene product.  
Chen teaches methods of measuring the level of a biomarker of endothelial activation in a subject with a hematologic malignancy prior to cellular immunotherapy, wherein the biomarker can be E-selectin (SELE). See p24.  Additionally, P-selectin is also taught as a biomarker. See p23, line 8.  The cancer can be ALL, among others and the adverse event associated with immunotherapy can be neurotoxicity. See p25, lines 16 and 26.  The immunotherapy can be CAR-T cell therapy. See p26, line 16.  Even further, risk of adverse events can be detected by measuring IL-15, IL-2, and IL-6. See p38, line 23.  The CAR binding domain can be CD20 or CD22. See p22, line 23.  Immunoreactive T cells include natural or genetically engineered NK cells or T lymphocytes. See p22-23, lines 29-1.  In other embodiments, the adverse event biomarker is selected from: IL-6 and vWF. See p27, line 5, pg38, line 23.  The severity of neurotoxicity was shown to correlated with multiple cytokines, such as IL-6 and TNF. See Example 5.  Anti-IL6 therapy among others were used to counteract the risk of adverse events.  The hematologic malignancy includes acute lymphoblastic leukemia. See p73, line 27.  Biomarkers of endothelial activation are elevated during severe CRS even prior to CAR-T cell therapy and lymphodepletion, which can increase the risk of adverse events. See p74.  Pre-emptive treatment for adverse events is contemplated. See prior art claim 9.  Neurotoxicity that is contemplated can be severe. See Examples.  The biomarker can include proteins, gene products, nucleic acids, microparticles, and more. See p13.  A biological sample used for assessment is not particularly limited and includes any tissue or cell from a subject. See p14.  Higher bone marrow CD19+ tumor burden was shown. See Table 7.
Chen does not explicitly refer to Ph+ ALL.
Gill teaches using immune effector cells engineered to express a CAR in combination with a kinase inhibitor to prevent and treat cytokine release syndrome. See par. 2.  CRS is known to cause severe adverse events and toxicity of immune-based therapies. See par. 4.  Treatment includes a CAR that binds to a B-cell antigen, such as CD19 or CD123, e.g.  In some cases, the subject has been identified as being as risk of CRS. See par. 7.  A CD19 inhibiting therapy or IL-6 can be used in an effort to prevent CRS. See par.’s 22 and 23.  The CAR antigen can bind to CD22, TNF, CD20, and others. See par. 27 and 28.  The CAR can comprise an amino acid or nucleotide sequence. See par.’s 32-38.  The CAR molecule can comprise a vector of DNA, RNA,  a plasmid, and others. See par. 61.  The CRS can be severe grade 4 or 5, as well as 1, 2, or 3. See par. 73.  Assessment of levels of IL-15, among others can be used to indicate CRS.  Dosages of CAR expressing cells include 1 x 105 up to 5 x 108 cells. See par. 98.  The risk of developing  a life-threating toxicity, such as CRS is determined in adult or pediatric subjects (see par. 4 and  123) from a bone marrow sample. See par. 124.  Gill teaches and assesses subjects, including those with Ph+ ALL. See par. 1188.
	Willman teaches genetic markers for high risk B-ALL subjects.  Gene signature profiles for prognostic genes were assessed.  Those genes indicative of high risk of therapeutic failure include the following: MUC4, IGJ, CRLF2, SEMA6A, IFITM3, ENAM, and SLC37A3. See par. 13 and Table 1P.  Further, CD99, among others is also noted. See par. 36.  Gene expression levels can be assessed using bone marrow as well as many other biological samples, including RNA or a polypeptide. See par. 50.  Assessments can be made in pediatric subjects. See par. 44. Examples includes subjects that are Ph+ ALL. See par. 82.  Willman claims predicting therapeutic outcome by measuring the levels of the above-described genes compared to a control, wherein higher or lower expression is indicative of predicted remission or failure. See prior art claim 1. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Chen, Gill, and Willman.  One would be motivated to assess the level of claimed genes and biomarkers to determine risk of failure of treatment with therapy, including in Ph+ subjects.  The claimed gene signature profiles and treatments are known to be assessed in the claimed subject population to provide information about risk of therapeutic efficacy and success as well as risk of developing toxicities, including CRS and neurotoxicity prior to treatment.  There is a motivation to conduct the active steps of administration and assess the claimed genes in the claimed subject population with a reasonable and predictable expectation of success in altering treatment accordingly.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628